           Case 16-01580           Doc 194        Filed 04/22/19 Entered 04/22/19 11:36:48            Desc Main
                                                   Document     Page 1 of 11



                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                   Eastern DIVISION

       In re: YOUNG, JOHN D.                                 §    Case No. 16-01580
                                                             §
                                                             §
                                                             §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              Eugene Crane, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $664,350.00                            Assets Exempt:      $21,900.00
      (without deducting any secured claims)

      Total Distributions to Claimants:   $0.00                   Claims Discharged
                                                                  Without Payment:      $594,136.89


      Total Expenses of Administration:    $18,000.00




               3) Total gross receipts of $18,000.00 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $0.00 (see Exhibit 2), yielded net receipts of $18,000.00 from the liquidation of the property of the estate,
      which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
          Case 16-01580          Doc 194      Filed 04/22/19 Entered 04/22/19 11:36:48                Desc Main
                                               Document     Page 2 of 11



                                               CLAIMS               CLAIMS                CLAIMS               CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                PAID


   SECURED CLAIMS (from
   Exhibit 3)                                    $394,951.50          $390,150.51          $390,150.51                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00           $21,743.12           $21,743.12           $17,350.00


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00              $975.00              $650.00              $650.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                    $0.00            $4,916.40            $4,916.40                 $0.00

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                              $271,139.00          $474,068.89          $474,068.89                 $0.00


   TOTAL DISBURSEMENTS                           $666,090.50          $891,853.92          $891,528.92           $18,000.00




              4) This case was originally filed under chapter 13 on 01/19/2016, and it was converted to chapter 7 on
      09/20/2016. The case was pending for 29 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        03/15/2019                        By: /s/ Eugene Crane
                                                                         Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
              Case 16-01580             Doc 194          Filed 04/22/19 Entered 04/22/19 11:36:48                         Desc Main
                                                          Document     Page 3 of 11




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                               $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                            RECEIVED

 Funds in Marquette Bank Account from Chapter 11                                                1229-000                               $18,000.00

                             TOTAL GROSS RECEIPTS                                                                                      $18,000.00

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                      $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE                       PAID

                                                                          None




EXHIBIT 3 - SECURED CLAIMS



                                             UNIFORM              CLAIMS
     Claim                                                                                  CLAIMS                  CLAIMS              CLAIMS
                 CLAIMANT                     TRAN.             SCHEDULED
      NO.                                                                                  ASSERTED                ALLOWED               PAID
                                              CODE            (from Form 6D)


      5S        Temperature                   4800-000              $244,863.50             $244,863.50            $244,863.50              $0.00
                Equipment Corporation
                c/o Kohner, Mann &
                Kailas, S.C.
       7        JPMorgan Chase                4800-000              $150,088.00             $145,287.01            $145,287.01              $0.00
                Bank, NA Chase
                Records Center

                   TOTAL SECURED                                    $394,951.50             $390,150.51            $390,150.51              $0.00




UST Form 101-7-TDR ( 10 /1/2010)
            Case 16-01580             Doc 194      Filed 04/22/19 Entered 04/22/19 11:36:48      Desc Main
                                                    Document     Page 4 of 11




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM          CLAIMS              CLAIMS         CLAIMS           CLAIMS
   PAYEE                                 TRAN.         SCHEDULED            ASSERTED       ALLOWED            PAID
                                         CODE

 Trustee, Fees - Eugene Crane           2100-000                   NA          $2,550.00     $2,550.00       $2,027.42

 Attorney for Trustee Fees - Crane,     3110-000                   NA         $18,887.00    $18,887.00   $15,016.46
 Simon, Clar & Dan
 Attorney for Trustee, Expenses -       3120-000                   NA             $93.60       $93.60          $93.60
 Crane, Simon, Clar & Dan
 Bond Payments - BOND                   2300-000                   NA              $3.29         $3.29          $3.29

 Banking and Technology Service         2600-000                   NA            $209.23      $209.23         $209.23
 Fee - Rabobank, N.A.
 TOTAL CHAPTER 7 ADMIN. FEES
                                                                   NA         $21,743.12    $21,743.12   $17,350.00
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
                                                         CLAIMS             CLAIMS          CLAIMS       CLAIMS
   PAYEE                                 TRAN.
                                                       SCHEDULED           ASSERTED        ALLOWED        PAID
                                         CODE

 Prior Chapter Trustee                  6101-000                  NA             $975.00      $650.00         $650.00
 Compensation - United States
 Trustee
 TOTAL PRIOR CHAPTER ADMIN.
                                                                $0.00            $975.00      $650.00         $650.00
     FEES AND CHARGES




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                            CLAIMS
                                        UNIFORM           CLAIMS
                                                                           ASSERTED         CLAIMS           CLAIMS
 CLAIM NO.          CLAIMANT             TRAN.         SCHEDULED
                                                                        (from Proofs of    ALLOWED            PAID
                                         CODE         (from Form 6E)
                                                                             Claim)

     20       IL Dept of Revenue         5800-000               $0.00          $4,916.40    $4,916.40           $0.00
              Bankruptcy Section

           TOTAL PRIORITY
          UNSECURED CLAIMS                                      $0.00          $4,916.40    $4,916.40           $0.00




UST Form 101-7-TDR ( 10 /1/2010)
           Case 16-01580          Doc 194    Filed 04/22/19 Entered 04/22/19 11:36:48        Desc Main
                                              Document     Page 5 of 11




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                       CLAIMS
                                      UNIFORM        CLAIMS
                                                                      ASSERTED         CLAIMS            CLAIMS
 CLAIM NO.        CLAIMANT             TRAN.      SCHEDULED
                                                                   (from Proofs of    ALLOWED             PAID
                                       CODE      (from Form 6F)
                                                                        Claim)

     1       Golan & Christie, LLP    7100-000             $0.00          $6,152.50     $6,152.50           $0.00
             c/o Robert R Benjamin,
             Esq

     2       Parkview Orthopaedic     7100-000           $891.00          $1,909.36     $1,909.36           $0.00
             Group, S.C. Michael R.
             Naughton

     3       Simmons First National   7100-000         $5,783.00          $5,783.86     $5,783.86           $0.00
             Bank

     4       Monee Dental Assoc.      7100-000           $693.00            $653.00      $653.00            $0.00
             c/o Collection
             Professionals Inc.

     5U      Temperature              7100-000       $125,273.00        $356,351.59   $356,351.59           $0.00
             Equipment Corporation
             c/o Kohner, Mann &
             Kailas, S.C.

     6       CAPITAL ONE, N.A.        7100-000            $55.00             $55.35       $55.35            $0.00
             C/O BECKET AND
             LEE LLP

     8-3     Internal Revenue         7100-000             $0.00              $0.00         $0.00           $0.00
             Service

     9       Schwab Legal Group       7100-000             $0.00         $14,983.80    $14,983.80           $0.00
             LLC

    10-2     US DEPT OF               7100-000        $18,376.00         $18,972.61    $18,972.61           $0.00
             EDUCATION CLAIMS
             FILING UNIT

     11      Creditors Discount and   7100-000             $0.00          $1,085.56     $1,085.56           $0.00
             Audit Company

     12      Auto-Owners              7100-000             $0.00            $763.76      $763.76            $0.00
             Insurance Company

     13      Capital One NA c/o       7100-000             $0.00             $55.35       $55.35            $0.00
             Becket and Lee LLP

     14      Capital One NA c/o       7100-000             $0.00             $55.35       $55.35            $0.00
             Becket and Lee LLP




UST Form 101-7-TDR ( 10 /1/2010)
          Case 16-01580          Doc 194    Filed 04/22/19 Entered 04/22/19 11:36:48   Desc Main
                                             Document     Page 6 of 11


     17     303 Pearl Avenue         7100-000            $0.00    $14,983.80     $14,983.80        $0.00
            SUITE A

     18     Monee Dental Assoc.      7100-000            $0.00      $653.00        $653.00         $0.00


     19     Hibu Inc. fka            7200-000              NA     $51,610.00     $51,610.00        $0.00
            Yellowbook Inc.

    N/F     AES/Chase                7100-000       $19,567.00           NA             NA           NA


    N/F     Acs/loan Science         7100-000       $50,011.00           NA             NA           NA


    N/F     Acs/loan Science         7100-000       $50,011.00           NA             NA           NA
            Nonpriority Creditor's
            Name 501 BleeckerSt

    N/F     IC Systems, Inc          7100-000         $261.00            NA             NA           NA


    N/F     Ts i/909                 7100-000         $218.00            NA             NA           NA


            TOTAL GENERAL
           UNSECURED CLAIMS                        $271,139.00   $474,068.89    $474,068.89        $0.00




UST Form 101-7-TDR ( 10 /1/2010)
                  Case 16-01580                       Doc 194        Filed 04/22/19 Entered 04/22/19 11:36:48                                   Desc Main
                                                                      Document     Page 7 of 11
                                                                Form 1
                                                                                                                                                          Exhibit 8
                                            Individual Estate Property Record and Report                                                                  Page: 1

                                                             Asset Cases
Case No.:    16-01580                                                                            Trustee Name:      (330350) Eugene Crane
Case Name:         YOUNG, JOHN D.                                                                Date Filed (f) or Converted (c): 09/20/2016 (c)
                                                                                                 § 341(a) Meeting Date:       10/18/2016
For Period Ending:         03/15/2019                                                            Claims Bar Date:      09/14/2017

                                       1                                 2                      3                      4                   5                   6

                           Asset Description                          Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)            Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                       Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                      Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                 and Other Costs)

    1       17419 S 84th Ave, Tinley Park, IL 60477                   324,815.00                    72,363.50         OA                        0.00                        FA
            Imported from original petition Doc# 15; Exemption:
            17419 S 84th Ave Tinley Park, IL 60477 Cook County -
            Amount: 15000.00; Lien: Opened 12/02/02 Last Active
            12/15/15
            17419 S 84th Ave Tinley Park, IL 60477 Cook County,
            Debtor is 50% owner
            Value $324,815.00 - Amount: 150088.00; Lien:
            Judgement lien from a lawsuit
            17419 S 84th Ave Tinley Park, IL 60477 Cook County
            Value $324,815.00 - Amount: 87363.50

    2       8400 County 0 Road, Eagle River, Wl                       200,000.00                 100,000.00           OA                        0.00                        FA
            54521-0000,
            Imported from original petition Doc# 15; Lien:
            Judgement lien from a lawsuit
            8400 County 0 Road Eagle River, Wl 54521 Vilas
            County Property in a trust under the debtor's son and
            daughter's name.
            Value $200,000.00 - Amount: 100000.00

    3       16165 Creekmont Ct., Tinley Park, IL                      130,000.00                    72,500.00         OA                        0.00                        FA
            60477-0000,
            Imported from original petition Doc# 15; Lien:
            Judgement lien from a lawsuit
            16165 Creekmont Ct. Tinley Park, IL 60477 Cook
            County
            Value $130,000.00 - Amount: 57500.00

    4       Cash                                                             200.00                      0.00                                   0.00                        FA
            Imported from original petition Doc# 15; Exemption:
            Cash - Amount: 200.00

    5       Checking: Marquette Bank                                         185.00                      0.00                                   0.00                        FA
            Imported from original petition Doc# 15; Exemption:
            Checking: Marquette Bank - Amount: 185.00

    6       Business Checking: Chase Bank                                    100.00                     60.00                                   0.00                        FA
            Imported from original petition Doc# 15; Exemption:
            Business Checking: Chase Bank - Amount: 40.00

    7       Misc. Household Goods and Furniture                          1,000.00                        0.00                                   0.00                        FA
            Imported from original petition Doc# 15; Exemption:
            Misc. Household Goods and Furniture - Amount:
            1000.00

    8       Clothes                                                          500.00                      0.00                                   0.00                        FA
            Imported from original petition Doc# 15; Exemption:
            Clothes - Amount: 500.00

    9       INCORRECTLY IMPORTED ASSET -                                       0.00                      0.00                                   0.00                        FA
            Deleted (u)
            Imported from Amended Doc#: 56

   10       ASSET IMPORTED INCORRECTLY                                         0.00                      0.00                                   0.00                        FA
            Imported from original petition Doc# 15

   11       ASSET IMPORTED INCORRECTLY (u)                                     0.00                      0.00                                   0.00                        FA
            Imported from Amended Doc#: 56

   12       2003 Chevrolet G3500-1 Ton-V8, 100000                        3,975.00                    1,575.00                                   0.00                        FA
            miles, Ext
            Imported from original petition Doc# 15; Exemption:
            2003 Chevrolet G3500-1 Ton-V8 100000 miles
            Extended Cargo Van 155" - Amount: 2400.00

UST Form 101-7-TDR ( 10 /1/2010)
                  Case 16-01580                       Doc 194      Filed 04/22/19 Entered 04/22/19 11:36:48                                  Desc Main
                                                                    Document     Page 8 of 11
                                                                Form 1
                                                                                                                                                         Exhibit 8
                                            Individual Estate Property Record and Report                                                                 Page: 2

                                                             Asset Cases
Case No.:    16-01580                                                                        Trustee Name:      (330350) Eugene Crane
Case Name:         YOUNG, JOHN D.                                                            Date Filed (f) or Converted (c): 09/20/2016 (c)
                                                                                             § 341(a) Meeting Date:       10/18/2016
For Period Ending:         03/15/2019                                                        Claims Bar Date:      09/14/2017

                                       1                               2                    3                      4                    5                     6

                           Asset Description                        Petition/       Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)          Unscheduled      (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                                     Values               Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                                  Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                             and Other Costs)

   13       2007 Chevrolet HHR-4 Cyl., 120000                          2,575.00                      0.00                                    0.00                          FA
            miles, Wagon 4
            Imported from original petition Doc# 15; Exemption:
            2007 Chevrolet HHR-4 Cyl. 120000 miles Wagon 4D
            Panel LT - Amount: 2575.00

   14       Electric tools Hand Tools                                  1,000.00                  1,000.00                                    0.00                          FA
            Imported from original petition Doc# 15

   15       Funds in Marquette Bank Account from                           0.00                 35,000.00                              18,000.00                           FA
            Chapter 11 (u)

   15       Assets Totals (Excluding unknown values)               $664,350.00              $282,498.50                             $18,000.00                       $0.00



 Major Activities Affecting Case Closing:



                                   12/19/2018: TFR filed with Court; Final Hearing 01/29/2019 at 10:30am J-Schmetterer (dk)
                                   11/27/2018: Filed TFR etc. with UST for review. (dk)
                                   11/16/2018: Prepared TFR; BMS has computer glitch will need to prepare NFR after holiday (dk)
                                   03/31/2018: Collecting payments from Debtor (dk)
                                   12/15: Filed MT Extend time object to discharge to Jan. 7, 2019. (dk)
                                   11/20: Order entered settling claim for bank funds; Debtor is to pay total sum of $18,000.00; $8,000 to be
                                   paid over twelve months in installments (dk)
                                   07/11: Temperature Equipment Corp filed MT for Relief on all Debtor's RE properties. Ttee has requested
                                   turnover of funds from Marquette Bank accounts (dk)
                                   06/26: MT to Revoke Order of T/O Denied. (dk)
                                   03/31/2017: Debtor filed MT to Revoke Order of Turnover of 03/09; Ttee filed response; hearing on 04/13 (dk)
                                   03/09: Order entered extending time to Obj to Discharge to 06/20 (dk)
                                   03/09/17: Orders entered; employment of CHSW&C as attorneys; compel debtor to turnover funds by 5pm
                                   March 15, and t/o books and records (dk)
                                   03/02: Motions to employ CHSW&C; Motion for T/O books, records and Marquette Bank funds filed (dk)
                                   11/29: Letters sent to CPA for Debtor's books and records; also to Chicago Land Trust office requesting land
                                   trust agreement (dk)
 Initial Projected Date Of Final Report (TFR): 02/28/2019                         Current Projected Date Of Final Report (TFR):             12/13/2018 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
                   Case 16-01580                   Doc 194      Filed 04/22/19 Entered 04/22/19 11:36:48                            Desc Main
                                                                 Document     Page 9 of 11
                                                              Form 2                                                                        Exhibit 9
                                                                                                                                            Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              16-01580                                         Trustee Name:                    Eugene Crane (330350)
Case Name:             YOUNG, JOHN D.                                   Bank Name:                       Rabobank, N.A.
Taxpayer ID #:         **-***7416                                       Account #:                       ******2600 Checking
For Period Ending: 03/15/2019                                           Blanket Bond (per case limit): $5,000,000.00
                                                                        Separate Bond (if applicable): N/A
    1          2                          3                                   4                               5                 6                    7

  Trans.    Check or         Paid To / Received From         Description of Transaction      Uniform       Deposit         Disbursement      Account Balance
   Date      Ref. #                                                                         Tran. Code       $                   $

 11/20/17     {15}       John D Young                   First payment of Compromise         1229-000          10,000.00                                  10,000.00
                                                        Settlement Approved by Court
                                                        Order entered on November 20,
                                                        2017

 11/30/17                Rabobank, N.A.                 Bank and Technology Services        2600-000                                10.00                 9,990.00
                                                        Fees

 12/29/17                Rabobank, N.A.                 Bank and Technology Services        2600-000                                13.88                 9,976.12
                                                        Fees

 01/11/18     {15}       John Young                     First two payments of $666.66 per   1229-000           1,350.00                                  11,326.12
                                                        Compromise Settlement Approved
                                                        by Court Order entered on
                                                        November 20, 2017

 01/31/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                17.01                11,309.11
                                                        Fees

 02/12/18     {15}       John Young                     Third payment per Compromise        1229-000              700.00                                 12,009.11
                                                        Settlement Approved by Court
                                                        Order entered on November 20,
                                                        2017

 02/13/18     101        International Sureties, Ltd.   Bond payment term 02-01-18 to       2300-000                                 3.29                12,005.82
                                                        02-01-19; Bond #016073584

 02/28/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                15.68                11,990.14
                                                        Fees

 03/19/18     {15}       John D Young                   Fourth Payment of settlement per    1229-000              700.00                                 12,690.14
                                                        Compromise order entered on
                                                        November 20, 2017

 03/30/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                17.58                12,672.56
                                                        Fees

 04/30/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                17.61                12,654.95
                                                        Fees

 05/14/18     {15}       John Young                     Fifth and sixth Payment of          1229-000           1,500.00                                  14,154.95
                                                        settlement per Compromise order
                                                        entered on November 20, 2017

 05/31/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                21.10                14,133.85
                                                        Fees

 06/11/18     {15}       John D Young                   Seventh Payment of settlement       1229-000              750.00                                 14,883.85
                                                        per Compromise order entered on
                                                        November 20, 2017

 06/29/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                20.26                14,863.59
                                                        Fees

 07/12/18     {15}       John D Young                   Eighth payment of settlement per    1229-000              750.00                                 15,613.59
                                                        court order November 20, 2017

 07/31/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                23.44                15,590.15
                                                        Fees

 08/06/18     {15}       John D Young                   Ninth Payment of Settlement per     1229-000              700.00                                 16,290.15
                                                        Court Order entered November
                                                        20, 2017

 08/31/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                23.97                16,266.18
                                                        Fees

                                                                                     Page Subtotals:        $16,450.00           $183.82      true


{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                          ! - transaction has not been cleared
                      Case 16-01580                 Doc 194        Filed 04/22/19 Entered 04/22/19 11:36:48                                   Desc Main
                                                                   Document      Page 10 of 11
                                                               Form 2                                                                                   Exhibit 9
                                                                                                                                                        Page: 2
                                               Cash Receipts And Disbursements Record
Case No.:                 16-01580                                          Trustee Name:                     Eugene Crane (330350)
Case Name:                YOUNG, JOHN D.                                    Bank Name:                        Rabobank, N.A.
Taxpayer ID #:            **-***7416                                        Account #:                        ******2600 Checking
For Period Ending: 03/15/2019                                               Blanket Bond (per case limit): $5,000,000.00
                                                                            Separate Bond (if applicable): N/A
    1             2                        3                                       4                               5                      6                       7

  Trans.       Check or      Paid To / Received From            Description of Transaction        Uniform       Deposit             Disbursement         Account Balance
   Date         Ref. #                                                                           Tran. Code       $                       $

 09/06/18        {15}     John D Young                       Tenth Payment of Settlement per     1229-000              700.00                                         16,966.18
                                                             Court Order entered November
                                                             20, 2017

 09/28/18                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                      12.88                  16,953.30
                                                             Fees

 10/04/18        {15}     John D Young                       Eleventh Payment of Settlement      1229-000              700.00                                         17,653.30
                                                             per Court Order entered
                                                             November 20, 2017

 10/31/18                 Rabobank, N.A.                     Bank and Technology Services        2600-000                                      15.82                  17,637.48
                                                             Fees

 11/06/18        {15}     John D Young                       Last Payment for Settlement per     1229-000              150.00                                         17,787.48
                                                             Court Order 11/20/2017

 02/05/19        102      Crane, Simon, Clar & Dan           Distribution payment - Dividend     3120-000                                      93.60                  17,693.88
                                                             paid at 100.00% of $93.60; Claim
                                                             # ; Filed: $93.60

 02/05/19        103      United States Trustee              Distribution payment - Dividend     6101-000                                     650.00                  17,043.88
                                                             paid at 100.00% of $650.00; Claim
                                                             # 16; Filed: $650.00

 02/05/19        104      Eugene Crane                       Distribution payment - Dividend     2100-000                                  2,027.42                   15,016.46
                                                             paid at 79.51% of $2,550.00;
                                                             Claim # FEE; Filed: $2,550.00

 02/05/19        105      Crane, Simon, Clar & Dan           Distribution payment - Dividend     3110-000                                 15,016.46                        0.00
                                                             paid at 79.51% of $18,887.00;
                                                             Claim # ; Filed: $18,887.00

                                               COLUMN TOTALS                                                       18,000.00               18,000.00                      $0.00
                                                     Less: Bank Transfers/CDs                                             0.00                   0.00
                                               Subtotal                                                            18,000.00               18,000.00
        true
                                                     Less: Payments to Debtors                                                                   0.00

                                               NET Receipts / Disbursements                                       $18,000.00             $18,000.00


                                                                                                                                                          false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                   ! - transaction has not been cleared
                 Case 16-01580              Doc 194     Filed 04/22/19 Entered 04/22/19 11:36:48                     Desc Main
                                                        Document      Page 11 of 11
                                                       Form 2                                                             Exhibit 9
                                                                                                                          Page: 3
                                       Cash Receipts And Disbursements Record
Case No.:           16-01580                                 Trustee Name:                   Eugene Crane (330350)
Case Name:          YOUNG, JOHN D.                           Bank Name:                      Rabobank, N.A.
Taxpayer ID #:      **-***7416                               Account #:                      ******2600 Checking
For Period Ending: 03/15/2019                                Blanket Bond (per case limit): $5,000,000.00
                                                             Separate Bond (if applicable): N/A

                                       Net Receipts:          $18,000.00
                           Plus Gross Adjustments:                  $0.00
                         Less Payments to Debtor:                   $0.00
                 Less Other Noncompensable Items:                   $0.00

                                         Net Estate:          $18,000.00




                                                                                                NET                  ACCOUNT
                                 TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS             BALANCES
                                 ******2600 Checking                            $18,000.00         $18,000.00                $0.00

                                                                                $18,000.00              $18,000.00            $0.00




UST Form 101-7-TDR (10 /1/2010)
